Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/071,900 and is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 11/09/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. If the copy is filed in a parent application than that will count as a substitute copy if that application number is cited on the IDS.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15, 30-33, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,681,980. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed workstation assembly with first and second leg assemblies, an elongated channel assembly, and tabletop. The scope of the claims of the patent would encompass the scope of the claims of this application.

Claims 1-15, 30-33, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-64 of U.S. Patent No. 9,210,999. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed workstation assembly with first and second leg assemblies, an elongated channel assembly, and tabletop. The scope of the claims of the patent would encompass the scope of the claims of this application.

Claims 1-15, 30-33, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9,185,974. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed workstation assembly with first and second leg assemblies, an elongated channel assembly, and tabletop. The scope of the claims of the patent would encompass the scope of the claims of this application.

Claims 1-15, 30-33, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,317,716. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed workstation assembly with first and second leg assemblies, an elongated channel assembly, and tabletop. The scope of the claims of the patent would encompass the scope of the claims of this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14, 30-33, 48, and 49  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication 2009/0293773 to Miller in view of US Patent 4,094,256 to Holper. Miller teaches a table assembly that is composed of first and leg members (4, 5, 6, 7, 8, 9,103) that have a leg member top surface and a facing surfaces (106,173) to define a frame space as best seen in figure 12. An elongated channel member (20, 3, 35,110) is connected at opposite ends to the facing surface and is located with the frame space as best seen in figure 2-5. The channel member has a support surface along a first edge as best seen in figure 12. A table top member (10) forms a table top surface and is support by the leg members through a slide mechanism (172) that is a support member as best seen in figures 12 and 13. The table top member is located with the frame space and the top surface is substantially flush with the leg member top surface as best seen in figures 6 and 12. The table top member has a rear edge and the channel (110) and rail (20) is located rearward of the rear edge at about the same height as best seen in figures 1 and 6. The leg member top surface is defined by the upper edges of the portions (103,106). A trough member (3,35) is connected to the rail/channel member and has a power receptacle (31) inside as best seen in figures 3 and 4. As best seen in figure 1, the lower end of the front legs angles forward so that the lower part of the leg assembly is wider than the upper part.
Miller does not expressly disclose the leg members having an upper edge that define the upper part of the frame space and the table located in the frame space between the side surfaces of the legs. Holper teaches a table assembly having leg assemblies with a channel in the top surface for electrical. At the time the invention was made it would have been obvious for a person of ordinary skill in the art to modify the table assembly of Miller by extending the channel along the side of the table inside the upper leg structure as taught by Holper as additional location for electrical connections.

Claims 1-14, 30-33, 48, and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 4,296,981 to Hildebrandt in view of US Patent 4,295,697 to Grime. Hildebrandt teaches a table assembly that is composed of first and leg members (2,3) that have a leg member top surface and a facing surfaces to define a frame space. An elongated channel member (7) is connected at opposite ends to the facing surface and is located with the frame space as bets seen in figure 2-5. The channel member has a support surface along a first edge. A table top member (4) forms a table top surface and is support by the leg members. The table top member is located with the frame space and the top surface is substantially flush with the leg member top surface as best seen in figures 1, 2, and 5. The table top member has a rear edge and the channel is located rearward of the rear edge at about the same height.
Hidebrandt does not expressly disclose a power receptacle in the wire management channel. Grime teaches a table assembly with wiring and a thin profile power receptacle (32) that embedded in various parts of the table assembly. At the time the invention was made it would have been obvious for a person of ordinary skill in the art to modify the table assembly of Hildebrandt by adding a power receptacle to wire management channel as a taught by Grime to provide convenient and flexible locations for power distributions.

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/             Examiner, Art Unit 3637